PURNELL, District Judge
(concurring). I concur in the reasoning and conclusions of Judge WADDILL. The judge below in refusing to remand .seems to have had in mind the decision of the supreme court, filed subsequent to his decision, in Louisville, N. A. & C. R. Co. v. Louisville Trust Co., 174 U. S. 552 et seq., 19 Sup. Ct. 817 et seq., 43 L. Ed. 1081 et seq., and the cases there cited with approval. For the purposes of jurisdiction a corporation is a citizen of one state only, and state legislatures cannot pass acts to affect the jurisdiction of the federal courts, whether so intended or not. The conclusion, therefore, would be sound, even if the Winchester & Potomac Railroad Company were not a mere nominal party defendant.